            Case 2:21-cv-00872-WSS Document 1 Filed 07/08/21 Page 1 of 18




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 DEANNA BETRAS, on behalf of herself and all
 others similarly situated,                               Case No.    2:21-cv-872

                               PLAINTIFF,                 CLASS ACTION COMPLAINT

 V.

 CM THOMPSON ENTERPRISE, LLC DIBIAl THE
 HIDEOUT,

                                DEFENDANT.




                                CLASS ACTION COMPLAINT
       Plaintiff, Deanna Betras ("Plaintiff'), brings this Class Action Complaint, on behalf of

herself and all other similarly situated employees (the "Class"), against Defendant, CM Thompson

Enterprise, LLC d/b/a/ The Hideout ("Defendant"), seeking to recover for Defendant's violations

of the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq., the Pennsylvania Wage Payment and

Collection Law, 43 Pa. C.S. § 206.1, and common law, and alleges as follows:

                                       INTRODUCTION

       1.       As explained herein, under applicable federal and state employment laws, all

employees are entitled to fair compensation, overtime compensation, and the retention of

tips/gratuities received from customers, unless statutorily exempt. Because they are plainly

"employees" under the applicable laws, Plaintiff and the class members should have been paid

fair wages, given overtime compensation, and allowed to retain all tips/gratuities provided by

customers. To avoid complying with these laws designed to protect employees from employer
Case 2:21-cv-00872-WSS Document 1 Filed 07/08/21 Page 2 of 18
Case 2:21-cv-00872-WSS Document 1 Filed 07/08/21 Page 3 of 18
Case 2:21-cv-00872-WSS Document 1 Filed 07/08/21 Page 4 of 18
Case 2:21-cv-00872-WSS Document 1 Filed 07/08/21 Page 5 of 18
Case 2:21-cv-00872-WSS Document 1 Filed 07/08/21 Page 6 of 18
Case 2:21-cv-00872-WSS Document 1 Filed 07/08/21 Page 7 of 18
Case 2:21-cv-00872-WSS Document 1 Filed 07/08/21 Page 8 of 18
Case 2:21-cv-00872-WSS Document 1 Filed 07/08/21 Page 9 of 18
Case 2:21-cv-00872-WSS Document 1 Filed 07/08/21 Page 10 of 18
Case 2:21-cv-00872-WSS Document 1 Filed 07/08/21 Page 11 of 18
Case 2:21-cv-00872-WSS Document 1 Filed 07/08/21 Page 12 of 18
Case 2:21-cv-00872-WSS Document 1 Filed 07/08/21 Page 13 of 18
Case 2:21-cv-00872-WSS Document 1 Filed 07/08/21 Page 14 of 18
Case 2:21-cv-00872-WSS Document 1 Filed 07/08/21 Page 15 of 18
Case 2:21-cv-00872-WSS Document 1 Filed 07/08/21 Page 16 of 18
Case 2:21-cv-00872-WSS Document 1 Filed 07/08/21 Page 17 of 18
Case 2:21-cv-00872-WSS Document 1 Filed 07/08/21 Page 18 of 18
